ORDER TO CONTINUE SENTENCE REVIEW HEARING
On February 9, 2016, the Defendant was sentenced to the Montana State Prison for twenty-five (25) years, with no time suspended, for the offense of Sexual Intercourse Without Consent, a felony, in violation of §45-5-503, MCA. The sentence was ordered to run consecutively to the sentence imposed in Dawson County Cause No. DC-13-104. The Defendant was ordered to register as a Sexual Offender and was designated as a Tier III Sex Offender. Prior to parole, Defendant was ordered to complete Phases I and II of Sex Offender Treatment. The Defendant was not given credit for time served in jail prior to sentencing since he was already in jail for Cause No. DC-13-104. Defendant was ordered to pay $70 in court fees, $50 for prep of PSI, and $800 for cost of assigned counsel.
On May 5, 2016, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
Before hearing the application, Jennifer Streano of the Public Defender’s *53Office requested that Mr. Olmstead’s sentence review hearing be continued to the August hearings to have additional time to prepare for the hearing.
Done in open Court this 5th day of May, 2016.
DATED this 10th day of June, 2016.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence is CONTINUED to the next available hearings in August 2016. Notification will be sent to interested parties four weeks prior providing the actual time and date of the hearing.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.